            Case: 3:20-cv-00480-jdp Document #: 2 Filed: 05/26/20 Page 1 of 1

                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 AFLAWED GOODSOUL,

        Petitioner,                                                      ORDER
 v.
                                                                Case No. 20-cv-480-jdp
 DEFENDANTS,

        Respondent.


       Petitioner AFlawed Goodsoul has filed a document titled Writ of Habeas Corpus.

Petitioner has neither paid the $5 filing fee for filing a petition for writ of habeas corpus nor

requested leave to proceed without prepayment of the filing fee. For this case to move forward,

petitioner must pay the $5 filing fee or submit a motion for leave to proceed without prepayment

of the filing fee no later than June 17, 2020.




                                             ORDER

       IT IS ORDERED that:

       1.      Petitioner AFlawed Goodsoul may have until June 17, 2020, to pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the filing

fee.

       2.      If petitioner does not submit either the $5 payment or a motion for leave to proceed

without prepayment before June 17, 2020, I will assume that petitioner wishes to withdraw this

petition.

               Entered this 26th day of May, 2020.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
